[ex103d1214psuusagreement.jpg]
INGERSOLL-RAND PLC
INCENTIVE STOCK PLAN OF 2007
(AMENDED AND RESTATED AS OF DECEMBER 1, 2010)


PERFORMANCE STOCK UNIT AWARD AGREEMENT
FOR THE ___________ PERFORMANCE PERIOD
DATED AS OF [GRANT DATE]


Ingersoll-Rand plc (the “Company”) hereby grants to [insert name]
(“Participant”) a performance stock unit award (the “PSUs”) pursuant to and
subject to the terms and conditions set forth in the Company’s Incentive Stock
Plan of 2007 (the “Plan”), including the terms and conditions for
Performance-Based Awards as set forth in Section 8(b) of the Plan. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
meanings in this Performance Stock Unit Award Agreement (the “Award Agreement”).
Each PSU that vests pursuant to the terms of this grant document shall provide
Participant with the right to receive one ordinary share of the Company (the
“Share”) on the issuance date described in Section 3(f) below. The number of
Shares subject to the PSUs, the performance and service vesting conditions
applicable to such Shares, the date on which vested Shares shall become issuable
and any further terms and conditions governing the PSUs shall be as set forth in
this Award Agreement.
1.    Number of Shares. The number of Shares subject to the PSUs at target
performance level is [insert number of Shares subject to PSUs at target]. The
maximum number of Shares subject to the PSUs is [insert maximum number of Shares
subject to PSUs] Shares, provided, however, that the actual number of Shares
that become issuable pursuant to the PSUs shall be determined in accordance with
the fulfillment of certain performance conditions set forth in the attached
Appendix A and the additional vesting requirements set forth in Section 3 below.
2.    Performance Period. The performance period applicable to the PSUs is
[insert beginning date of the performance period] to [insert ending date of the
performance period] (the “Performance Period”).
3.    Vesting and Issuance of Shares; Dividend Equivalents. Participant’s right
to receive Shares subject to the PSUs shall vest in accordance with the
performance vesting conditions set forth in the attached Appendix A and subject
to the following additional vesting requirements:
(a)Participant shall be entitled to receive an amount equal to any cash dividend
paid by the Company upon one Share for each PSU held by Participant when such
dividend is paid (“Dividend Equivalent”), provided that, (i) Participant shall
have no right to receive the Dividend Equivalents unless and until the
associated PSUs vest, (ii) Dividend Equivalents shall not accrue interest and
(iii) Dividend Equivalents shall be paid in cash at the time that the associated
PSUs vest.
(a)    If Participant’s employment terminates involuntarily by reason of (i) a
group termination (including, but not limited to, terminations resulting from
sale of a business or division, outsourcing of an entire function, reduction in
workforce or closing of a facility) (a “Group Termination Event”) or (ii) job
elimination,


--------------------------------------------------------------------------------


substantial change in the nature of Participant’s position or job relocation, a
pro-rated number of Shares, based on the fulfillment of the performance vesting
conditions as measured at the end of the Performance Period and determined by
the Committee in Section 3(f) below and the number of days during the
Performance Period that Participant was actively employed by the Company or an
Affiliate, shall vest. All other PSUs and associated Dividend Equivalents shall
be forfeited and Participant shall have no right to or interest in such PSUs,
the underlying Shares or any associated Dividend Equivalents.
(b)    If Participant’s employment terminates by reason of death or disability,
a pro-rated number of Shares, based on the fulfillment of the performance
vesting conditions as measured between [insert the date that is the beginning of
the performance period] and the end of the calendar quarter in which such
termination of employment takes place and determined by the Committee in Section
3(f) below and the number of days during the Performance Period that Participant
was actively employed by the Company or an Affiliate, shall vest. All other PSUs
and associated Dividend Equivalents shall be forfeited and Participant shall
have no right to or interest in such PSUs, the underlying Shares or any
associated Dividend Equivalents.
(c)    If Participant’s employment terminates after attainment of age 55 with at
least 5 years of service (“Retirement”), a pro-rated number of Shares, based on
the fulfillment of the performance vesting conditions as measured at the end of
the Performance Period and determined by the Committee in Section 3(f) below and
the number of days during the Performance Period that Participant was actively
employed by the Company or an Affiliate, shall vest. All other PSUs and
associated Dividend Equivalents shall be forfeited and Participant shall have no
right to or interest in such PSUs, the underlying Shares or any associated
Dividend Equivalents.
(d)    If Participant’s employment terminates for any reason other than those
specified in Sections 3(b) and (c) and (d) above, all PSUs and any associated
Dividend Equivalents shall be forfeited as of the date of termination of active
employment and Participant shall have no right to or interest in such PSUs, the
underlying Shares or any associated Dividend Equivalents.
(e)    On a date as soon as practicable following the end of the Performance
Period or, in the case of Section 3(c), the end of the calendar quarter in which
Participant’s employment is terminated, the Committee shall certify the extent
to which the performance vesting conditions set forth in Appendix A have been
met (the “Certification Date”). As soon as practicable thereafter, the Company
shall cause to be issued to Participant Shares with respect to any PSUs that
became vested on the Certification Date, provided that Participant was employed
by the Company or an Affiliate on such date (unless otherwise provided in
Sections 3(b), (c) or (d) above). Such shares shall be fully paid and
non-assessable. Notwithstanding the foregoing, the Committee has the sole
discretion to make downward adjustments to the award amount determined pursuant
to Appendix A, including an adjustment such that no Shares are issued to
Participant, regardless of the fulfillment of the performance vesting conditions
set forth in Appendix A. Participant will not have any of the rights or
privileges of a shareholder of the Company in respect of any Shares subject to
the PSUs unless and until such Shares have been issued to Participant.
4.    Taxes. Regardless of any action the Company and/or an Affiliate take with
respect to any and all federal, state, local or other tax related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items is and remains Participant’s responsibility. To satisfy
any withholding obligations of the Company or an Affiliate with respect to
Tax-Related Items, the Company will withhold Shares otherwise issuable upon
vesting of the PSUs. To avoid negative accounting treatment, the Company may
withhold for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. Alternatively, or in
addition, the Company may satisfy such withholding obligations by (a)
withholding from


--------------------------------------------------------------------------------


Participant’s wages or other cash compensation paid to Participant by the
Company or an Affiliate, (b) withholding from proceeds of the sale of Shares
acquired upon vesting of the PSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on Participant’s behalf pursuant to this
authorization without further consent), or (c) requiring Participant to tender a
cash payment to the Company or an Affiliate in the amount of the Tax-Related
Items; provided, however, that if Participant is a Section 16 officer of the
Company under the Act, the withholding methods described in this Section 4 (a),
(b) and (c) will only be used if the Committee (as constituted to satisfy Rule
16b-3 of the Act) determines, in advance of the applicable withholding event,
that one such withholding method will be used in lieu of withholding Shares. The
Company may refuse to issue or deliver the Shares or the proceeds of the sale of
Shares, if Participant fails to comply with his or her obligations in connection
with the Tax-Related Items.
5.    Recoupment Provision. In the event that Participant commits fraud or
engages in intentional misconduct that results in a need for the Company to
restate its financial statements, then the Committee may direct the Company to
(i) cancel any outstanding portion of the PSUs and (ii) recover all or a portion
of the financial gain realized by Participant through the PSUs.
6.    Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
by electronic means.
7.    Acknowledgement & Acceptance within One Hundred Twenty (120) Days. This
grant is subject to acceptance, within 120 days of the date of grant, by
electronic acceptance through the website of UBS, the Company’s stock option
administrator. Failure to accept the PSUs within one hundred twenty (120) days
of the date of grant may result in cancellation of the PSUs.
Signed for and on behalf of the Company:




_________________________________                    
Michael W. Lamach
Chairman, President and CEO
Ingersoll-Rand plc








This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933
